DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 PROSECUTION REOPENED
In view of the appeal brief filed on 07/12/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 12 which recites wherein the primary energy source also comprises a transformer/pick-up coil together with leakage or separate inductive element for isolated connection and claim 37 recites further comprising: a compensation network, wherein the compensation network is connected on either side of primly energy source, and the primary energy source comprises a power grid connection with an inductor, Claim 35 wherein: the means for wirelessly transferring power is an AC-AC converter including a primary compensation network connected in parallel with a grid filter and voltage; the apparatus includes only one primary and secondary magnetic coupler and claim 36 wherein: the apparatus includes only two primary and secondary magnetic couplers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
The claim recites an output inductive element in series with the second switch of each half-bridge converter, wherein the output inductive elements are transformer coupled to provide a controllable AC output.
However, both the claim and the spec fail to describe how a single output inductive element becomes multiple output inductive elements.
Furthermore, the claims and the spec does not disclose how the transformers would provide a controllable AC output. At best the specification discloses a method of providing a controllable AC output using the switching pairs not the transformer. 

Claims below are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 35, 36 and 38 recites the apparatus includes only one primary and secondary magnetic coupler.
However, the specification does not provide adequate support for a primary magnetic coupler. At best the specification discloses a primary magnetic coupler as “Figure 5 which illustrates an alternative embodiment allowing the use of a single primary magnetic coupler of the present disclosure.” However, because Fig. 5 is not properly labelled, the figure does not provide a clear description of what the primary magnetic coupler is and even if the examiner is to read the inductor LPT as the primary magnetic coupler (because it couples the primary side to the secondary side to transfer power).  Fig. 8 further identifies a primary magnetic coupler as 510, 520 attached to it through a compensation network 610, 620. Please note that 510 and 520 is a single box with 2 labels. 
The description of the primary magnetic coupler from the two distinct figures and embodiment are mutually exclusive and doesn’t adequately explain which components could be positively identified as the primary magnetic coupler. 

Claim 37 recites “comprising: a compensation network, wherein the compensation network is connected on either side of primly energy source, and the primary energy source comprises a power grid connection with an inductor.” The spec does not disclose a primly energy source. The applicant is directed to disclose which paragraph or page a teaching of a primly energy source. 

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “wherein: the primary energy source is 120V AC power; and the capacitors are respectively charged to over six times the voltage of the primary energy source.”
However, there is no support in the spec for such an amendment. Applicant is encouraged to show which paragraph if any shows the support of the amendment. 

Claim 33 recites “an apparatus, comprising: a means for wirelessly transferring power; and a means for wirelessly receiving power in wireless communication with the means for wirelessly transferring power.”
However, the spec does not disclose that the wirelessly transferring power means is used to wirelessly receive power or the structure shown for wireless transmitting power is used to wirelessly receive power. 

Claim 23 recites “there is no grid tied converter used to execute the method”
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See 2173.05(j) In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. See MPEP 2173. 05 (i).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “wherein the primary energy source also comprises a transformer/pick-up coil together with leakage or separate inductive element for isolated connections.” However, the scope of the claim is unclear and the spec does not describe or explain the claimed limitation. The spec when read, reads identical to the claim and does not provide numbers to the recited components that would explain which components in the drawing the claim is referring to, which intend clarifies the claimed subject matter. Also, the specification does not further clarify the intension of the claim but merely a one sentence conversation without any elaboration. For example, Fig. 12 merely shows a transformer however the figure fails to show a pickup coil, leakage or separate inductive element and also unclear what is the “an isolated connection” It appears the applicant is mixing up different embodiment from the spec which are mutually exclusive in order to write up the claim. 
Because the scope of the claim cannot be determined, the examiner for the purpose of examination reads the claim as am inductive element 

Claim 14 recites “wherein the primary energy source is configured to buck and/or boost a current from the energy source.”
However, it’s unclear what the energy source is as compared to the primary energy source and therefore the claim is read as primary energy source. 

Claim 15 recites “wherein the switches are operable to dispose the converter in a first operational state and a second operational state.” However, it’s unclear what the first and second operational state is. For the purpose of examination, the claim is read as the first operation state is an on state and the second operation state is an OFF state. 

Claim 18 recites “wherein at least one of the half bridges delivers power to the output during the states.”
However, claim one does not recite “a state” and it’s unclear which “the state” is being referred to in the claim. 
For the purpose of examination, the claim is read as half bridges.

Claim 19 recites “an output inductive element in series with the second switch of each half-bridge converter, wherein the output inductive elements are transformer coupled to provide a controllable AC output.”
However, it’s unclear how a single inductive element becomes multiple inductive elements without any explanations and it’s unclear where the additional elements originated from.
Furthermore, the claims does not disclose how the transformers would provide a controllable AC output and it’s unclear how the transformer would provide a controllable AC output. 
For the purpose of examination, the claim is read without the limitation of “an output inductive element in series with the second switch of each half-bridge converter, wherein the output inductive elements are transformer coupled to provide a controllable AC output.”

Claim 24 recites “wherein: the primary energy source is 120V AC power; and the capacitors are respectively charged to over six times the voltage of the primary energy source.”
The claim is indefinite because the claim does not show the charging limits of the capacitor. Over six times could mean the capacitor is charged to over a million times the energy source. The claim fails to show the metes and bounds of the range of charge in the capacitor and it’s unclear how many times the capacitor is charged over the 120VAC. 
For the purpose of examination, the claim is read as the primary energy source which is 120V AC power.

Claim 27 recites “wherein at least one of the half-bridge converters includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts.”
However, claim 1 is written towards an embodiment of Fig. 1 whiles claim 27 is written or includes a limitation of another embodiment which are mutually exclusive and not combinable. 

Claim 29 recites “wherein the primary energy source is configured to buck and/or boost a current from the primary energy source, wherein the primary energy source includes grid AC power.”
However, the primary source cannot buck and/or boost a current from itself and its unclear how the power source is capable of bucking and/or boosting itself. 
For the purpose of examination, the claim is read as the primary energy source. 

Re Claim 30, the claim recites “wherein: a grid-tied converter and a primary IPT converter are replaced with two half-bridge legs, the two-half bridge legs, a first of the two half-bridge legs corresponding to a first of the first and second switches of the switching pairs of respective first and second switches, and a second of the two half-bridge legs corresponding to a second of the first and second switches of the switching pairs of respective first and second switches.”
It is unclear what is meant by “replaced with” and further appears applicant is attempting to not only claim the present and existing circuitry of the invention BUT also the “previous” circuitry that was “replaced”, which is not germane to patentability. The claim will be examined as best understood as the circuitry positively claimed which is the “two half-bridge legs, the two-half bridge legs.”
Furthermore, Applicant’s disclosed invention appears to only disclose a single full bridge converter that comprises to half-bridges (i.e. see FIG 1). Said claim attempts to disclose and include said claimed two half-bridges as an additional component however claim 22 already included said “switching pairs” that comprise said claimed half bridge converters. 
The claim will be examined as best understood. 

Claim 31 recites “wherein: the at least two half bridge converters are controlled so that respective capacitors are connected in series with the primary energy source during at least some respective switching scenarios of the at least two half bridge converters.”
However, both the claim and the spec fail to disclose specific scenarios which allow the capacitors to be connected in series with the primary energy source and it’s unclear why respective capacitors are connected in series with the primary energy source. Furthermore the “some” in the claim provides the claim with endless possibility which lacks metes and bounds.
The claim should be amended to recites the exact scenarios which would connect respective capacitors in series with the primary energy source rather than an unspecified arbitrary scenario.  

Claim 33 recites the limitation “in wireless communication” is improperly narrative and fails to recite any structure to perform said communication. The claim will be examined as best understood as “including wireless communication circuitry for wireless communication with the means for wirelessly transferring power”.
 
Claim 34 recites “the means for transferring power is an AC-AC converter.” However, AC-AC converter is not a power transfer device, AC/AC converters connect an AC supply to an AC load and thereby control the current, voltage, and rms power of the load. In essence, they convert AC voltage/ current at one level to AC voltage/current at another level or AC voltage at one frequency to AC voltage at another frequency.
Therefore, the AC-AC converter cannot wireless transfer power as claimed. 

Claim 34, 35. Since applicant has invoked 112(f) means for claim limitations, claim 34 attempts to define said “means for wirelessly transferring power” as solely “is an AC-AC converter” however notably an AC-AC converter does NOT provide the claimed function of “wireless transferring power” but rather requires additionally circuitry to perform said wireless transfer of power. Therefore, the limitation of “means for wirelessly transferring power is an AC-AC converter…” cannot be defined as circuitry only that does not facilitate wireless transfer of power. The claim will be examined as best understood wherein “is an” is interpreted as “further includes…”
Claims 35, 36, 38 recites the apparatus includes only one primary and secondary magnetic coupler.
However, the specification does not provide adequate support for a magnetic coupler. At best the specification discloses a magnetic couple as “Figure 5 illustrates an alternative embodiment allowing the use of a single primary magnetic coupler of the present disclosure.” However, because Fig. 5 is not properly labelled, the figure does not provide a clear description of what the magnetic coupler and even if the examiner is to read the inductor LPT as the magnetic coupler, (because it couples the primary side to the secondary side to transfer power) Fig. 8 further identifies a primary magnetic coupler as 510, 520 attached to it through a compensation network 610, 620. Please note that 510 and 520 is a single box with 2 labelling. 
The description of the magnetic coupler from the two distinct figures and embodiment are mutually exclusive and doesn’t adequately explain which components could be positively identified as the magnetic coupler and it’s unclear what the magnetic coupler is. 
Furthermore, the claim fails to disclose the location or placement of “a secondary magnetic coupler” relative to the other components within circuit and does not also explain why the primary couple is configured to be coupled to a secondary magnetic couple. The claim is missing an essential reason and step of coupling both the primary magnetic coupler with a secondary coupler. 
The claim will be examined as best understood by the examiner without the magnetic coupler.

Claim 37 recites further comprising: a compensation network, wherein the compensation network is connected on either side of primly energy source, and the primary energy source comprises a power grid connection with an inductor. 

However, it’s unclear what a primly energy source and the specification does not explain what a primly energy source.
For the purpose of examination, the claim is read as a compensation network.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 30, 32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim fails to introduce addition structure to further limit the claim, claim 3 merely recites the operation of the switches which does not further limit the structure intended by the independent claim 1 and claim 32 merely recites wherein: the primary energy source is an alternating current energy source; and respective roles of the respective capacitors are reversed with reversing voltage of the primary energy source.  
With claim 30, the claim recites wherein a first of a two half-bridge legs corresponds to a first of the first and second switches of the switching pairs of respective first and second switches, and a second of the two half-bridge legs corresponding to a second of the first and second switches of the switching pairs of respective first and second switches.
The claim also fails to introduce additional structure to further limit the independent claim 22 but just a mere recitation of the known structure of an AC-AC converter. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim limitation “of claims 33-36” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2011/0266880).

Re Claim 33; Kim discloses an apparatus (300), comprising: a means for wirelessly transferring power (310-350); and a means for wirelessly receiving power (410) in wireless communication (380, 490) with the means for wirelessly transferring power. (Fig. 3)

Re Claim 34; Kim discloses wherein: the means for wirelessly transferring power is an AC-AC converter (310); and the means for wirelessly transferring power is powered by grid AC power (301). (Fig. 3)

Claim(s) 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishibori et al. (US 2014/0098583).

Re Claim 22; Nishibori discloses a method of providing a controllable AC output of an AC-AC converter, (Q1-Q4) the method comprising: 
switching pairs of a respective first (Q1) and second switches (Q2) such that a current is alternately directed through an upper end (Q1 and Q2 being the upper end) of one of a half bridge converter to a lower end (Q3 and Q4 being the lower end) of another half bridge converter or vice versa; (controlling Q1 and Q2 by the drive control circuit, Fig. 7 and par 0084)
controlling the duty cycle of the or selected bridge switches to control at least one of: a. the current and/or voltage across a primary energy source (Vac, inductor); or b. the DC-bias across each of the first and second half-bridge converters. (Par 0084)

Re Claim 23; Nishibori discloses wherein: the switches receive electrical current sourced by grid AC power, corresponding to the primary energy source; and there is no grid tied converter used to execute the method. (Fig. 7, does not also show a grid tied converter used which indicated that the VAC is directly connected to AC source)

Re Claim 30; Nishibori discloses wherein a first of a two half-bridge legs corresponds to a first of the first and second switches of the switching pairs of respective first and second switches, and a second of the two half-bridge legs corresponding to a second of the first and second switches of the switching pairs of respective first and second switches. (Fig.7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12-21, 24-29, 31, 32, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori et al. (US 2014/0098583) in view of Nino (US 2005/0218876)

Re Claims 1, 12, 14, 18, 29; Nishibori discloses An AC-AC converter (Fig. 7, par 0026) comprising a bridge circuit (Q1-Q4) including at least two half-bridge converters respectively (Q1, Q3 AND Q2, Q4) including a first switch (Q1 and Q2) at an upper end and a second switch (Q3 and Q4) at a lower end, a single capacitor (C1) connected to respective half-bridge converters, the half bridge converters being connected to each other between the respective first switches and second switches thereof (they are connected together through Vac), 
the respective upper ends of the half bridge converters being connectable to a primary energy source, (the AC-AC converter is connectable to a primary energy source through the inductor L1 and the Vac) wherein the AC-AC converter is operable to provide a controllable AC output. (The drive control circuit 3 controls the switches Q1-Q4 to operable provide a controllable AC output, Par 0032).
Nishibori does not disclose a respective capacitor connected to respective half-bridge converter.
However, in an analogous art, Nino discloses a converter whereby a respective capacitor connected to respective half-bridge converter. (C1 matches S1 and S2, C2 matches S3 and S4, Fig 1a and par 0032).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled the smoothing capacitors coupled to both switches in order to reduce the ripple from the ac source. 

Please note that the claim limitation “connectable” to primary energy source does not positively claim the primary energy source because the claim does not incorporate the primary energy source. “connectable” means – namely the “able” ending means a hypothetical future event that occurs outside of the scope of the claim.  This means the connection is not explicitly claimed.  If the connection isn’t claimed, then there is nothing that is connected – meaning the primary energy source is not explicitly claimed.  

Re Claim 2; Nishibori wherein the first and the second switches are configured to charge and discharge the capacitors and regulate the current supplied to the AC output. (Fig. 7, regulating the switches by the drive control circuit would charge and discharge the capacitors and regulate the current supplied to the AC output)

Re Claim 3; Nishibori wherein the first and the second switches are configured to provide a natural freewheeling path. (Fig. 7, both the applicant’s drawing is similar to Nishibori’s drawing and would function similarly.).

Re Claim 7; Nishibori wherein the primary energy source further comprises an inductive element (L1) and an AC supply (Vac), and a current through inductive element is controlled to control a voltage of respective capacitors. (Inductors are known to hold and release charge which would control the voltage of the respective capacitors, Fig. 7)

Re Claim 13; Nishibori wherein the first and the second switches are configured to alternatively charge and discharge the capacitors and regulate the current supplied to a load (2). (Par 0043 Next, when the first and second switching elements Q1 and Q2 are turned OFF, a current path is formed in which an input current flows from the N-side terminal of the AC power source Vac, through a parasitic diode of the second switching element Q2, the reactor L1, the first rectifier element D1, and then charges the smoothing capacitor C1. The inverse is true when the capacitor needs to be discharged. Furthermore, because the load is an AC load, a positive half cycle and a negative half cycle of the switches would be produced or controlled in order to form a complete AC signal needed by the load).

Re Claim 15; Nishibori discloses wherein the switches are operable to dispose the converter in a first operational state (ON) and a second operational state (OFF). (Fig. 7)

Re Claim 16; Nishibori discloses wherein the duration, or relative duration, of the states is controlled to control the AC output. (Par 0056)

Re Claim 17; Nishibori discloses wherein, in the first state, one capacitor is charged while the other is discharged.(par 0043Next, when the first and second switching elements Q1 and Q2 are turned OFF, a current path is formed in which an input current flows from the N-side terminal of the AC power source Vac, through a parasitic diode of the second switching element Q2, the reactor L1, the first rectifier element D1, and then charges the smoothing capacitor C1.)


Re Claim 19; Nishibori discloses an AC-AC converter (Fig. 7) comprising a bridge circuit (Q1-Q4) including at least two half- bridge converters (Q1 and Q3, Q2 and Q4) respectively including a first switch at an upper end (Q1 and Q2) and a second switch at a lower end (Q3 and Q4), a single capacitor (C1) connected to one half-bridge converter (Q1 and Q3), 
the half bridge converters being connected to each other between the respective first switches and second switches thereof, (they are connected to each other by VAC)
the respective upper ends of the half bridge converters being connectable to a primary energy source, (L1) and 
an output inductive element (L1) in series with the second switch of respective half-bridge converters, (Fig. 7) 
Nishibori does not disclose a respective capacitor connected to respective half-bridge converters.
However, in an analogous art, Nino discloses a converter whereby a respective capacitor connected to respective half-bridge converter. (C1 matches S1 and S2, C2 matches S3 and S4, Fig 1a and par 0032).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled the smoothing capacitors coupled to both switches in order to reduce the ripple from the ac source. 

Re Claim 20; Nishibori discloses wherein the primary energy source comprises an input inductive element. (L1), Fig. 7

Re Claim 21; Nishibori discloses wherein the primary energy source comprises the input inductive element (L1) and AC source (Vac). (Fig. 7)

Re Claim 24; Nishibori discloses wherein: the primary energy source is 120V AC power; (the combination if L1 and Vac would provide the 120Vac, Fig. 7)

Re Claim 25; Nishibori discloses wherein: the primary energy source is power grid AC current; and at least two of the at least two half-bridge converts are directly exposed to the power grid AC current. (Fig. 7)

Re Claim 26; Nishibori discloses wherein the primary energy source comprises a grid connection with an inductor. (Fig. 7)

Re Claim 27; the combination of Nishibori in view of Nino discloses wherein at least one of the half-bridge converters as discussed above, the combination however does not disclose includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts.
However compensation networks are known to reduce harmonics of current absorbed by power converters, with a rectifier input stage and it would have been obvious to one of the ordinary skill in the art to have includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts in order to reduce harmonics of current absorbed by power converters with the rectifier input stage therefore improve performance when power is transferred. 


Re Claim 28; Nishibori discloses wherein the AC-AC converter is operable to provide a controllable AC output. (Controlling the switches of the AC-AC would converter is operable to provide a controllable AC output, Fig. 7)

Re Claim 31; the combination discloses wherein: the at least two half bridge converters are controlled so that respective capacitors are connected in series with the primary energy source during at least some respective switching scenarios of the at least two half bridge converters. (Fig. 7, sending power to the load using Q3 would have capacitors are connected in series with the primary energy source)

Re Claim 32; the combination discloses wherein: the primary energy source is an alternating current energy source; and respective roles of the respective capacitors are reversed with reversing voltage of the primary energy source. (Both the references and the applicant’s drawing disclose the similar structures and would perform similar function, See Fig. 7 of Nishibori)

Re Claim 38; The combination disclose has been discussed above, the combination does not disclose wherein: the AC-AC converter includes only one magnetic coupler configured to couple with a secondary magnetic coupler.
However, AC-AC converter includes one magnetic coupler would mean a secondary coupler is coupled to the load in order to transfer power from the transmitter to the load and it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the both the primary and the second coupler to couple the power source to the load in order to transfer power. 

Re Claim 39; Nishibori discloses wherein: the primary energy source is grid AC power; the AC-AC converter is controlled so that the at least two half-bridge converters are fed alternating current from the primary energy source; and the AC-AC converter is controlled so operation of the switches increases the frequency of the alternating current fed to the at least two half-bridge converters. (Fig. 7)

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim

Re Claims 35 and 36; Kim discloses wherein: the means for wirelessly transferring power is an AC-AC converter 
Kim does not disclose including a primary compensation network connected in parallel with a grid filter. 
However compensation networks are known to reduce harmonics of current absorbed by power converters, with a rectifier input stage and the magnetic coupler are also used in coupling the load to the transmitter and it would have been obvious to one of the ordinary skill in the art to have includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts in order to reduce harmonics of current absorbed by power converters with the rectifier input stage therefore improve performance when power is transferred and use the magnetic coupler to couple the load to the power supply.


Claims 9 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori et al. (US 2014/0098583) in view of Nino (US 2005/0218876) and further in view of Vonach et al (US 2015/0077003)

Re Claims 9 and 37; Nishibori wherein at least one of the half-bridge converters as discussed above. 
Nishibori does not disclose includes a respective compensation network connected between respective second switches of the half bridge converters and the output.
However, Vonach discloses a half-bridge (20) includes a respective compensation network (25-27) connected between respective second switches (22) of the half bridge converters and the output. (Fig. 2)
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have coupled a compensation network to half-bridge converters disclosed by Nishibori in order to reduce harmonics of current absorbed by power converters with the rectifier input stage therefore improve performance when power is transferred. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 13-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
Primary Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL KESSIE/Primary Examiner, Art Unit 2836